Fourth Court of Appeals
                               San Antonio, Texas
                                     February 1, 2019

                                   No. 04-19-00021-CV

                                   Colleen T. BRADY,
                                        Appellant

                                            v.

                        COMPASS BANK d/b/a BBVA Compass,
                                  Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10192
                     Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

       Appellant’s Emergency Motion to Stay Foreclosure Sale is DENIED, without prejudice
to appellant taking action to supersede the judgment pursuant to TEX. R. APP. P. 24.

It is so ORDERED on February 1, 2019.

                                         PER CURIAM




ATTESTEDTO: ___________________________________
            KEITH E. HOTTLE,
             Clerk of Court